DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 20 August 2018.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
1. A training apparatus for providing a sample size expanding model, comprising:
a normalizing unit for receiving a training data set with at least one numeric predictor factor and a numeric response factor and rescaling a scale of the training data set into a predetermined interval;
an encoding unit for training the training data set in an initial encoding layer and at least one deep encoding layer; 
a modeling unit for extracting a mean vector and a variance vector and inputting the mean vector and the variance vector together into a latent hidden layer for obtaining the sample size expanding model;
a decoding unit for training the training data set in at least one deep decoding layer and a last encoding layer; 
a recovering unit for recovering the scale of the training data set to obtain an outputting data set;
a verifying unit for performing a verification of the sample size expanding model according to the outputting data set; and 
a data generating unit for generating a plurality of samples via the sample size expanding model, if the verification is passed.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 11-20 is/are drawn to methods (i.e., a process), claims 1-10 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving a training data set with at least one numeric predictor factor and a numeric response factor and rescaling a scale of the training data set into a predetermined interval; training the training data set in an initial encoding layer and at least one deep encoding layer; extracting a mean vector and a variance vector and inputting the mean vector and the variance vector together into a latent hidden layer for obtaining the sample size expanding model; training the training data set in at least one deep decoding layer and a last encoding layer; recovering the scale of the training data set to obtain an outputting data set; performing a verification of the sample size expanding model according to the outputting data set; and generating a plurality of samples via the sample size expanding model, if the verification is passed.
This judicial exception is similar to abstract ideas related to mental processes performed in the human mind including an observation, evaluation, judgement, and opinion and as well is similar to abstract ideas related to mathematical concepts such as mathematical relationships, formulas or equations, and calculations.

Independent claim 11 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, computing cloud, server, chip, circuit or circuit board, and a memory storage device represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [12] recites “training apparatus 100 may be a computer, a computing cloud, a server, a chip, a circuit or a circuit board. The training apparatus 100 includes a normalizing unit 101, an encoding unit 102, a modeling unit 104, a decoding unit 106, a recovering unit 108, a verifying unit 109 and a data generating unit 110. The normalizing unit 101, the encoding unit 102, the modeling unit 104, the decoding unit 106, the recovering unit 108, the verifying unit 109 and the data generating unit 110 may be a chip, a circuit, a circuit board, a storage device storing a plurality of program codes.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-10 and 12-20 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations directed to implementing a training model and data set for implementing a training system including data verification and correlation by the performance of mathematical data processing techniques.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-10 and 12-20 do not add more to the abstract idea of independent Claims 1 and 11 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following claim 1 limitations: 
a normalizing unit for receiving a training data set with at least one numeric predictor factor and a numeric response factor and rescaling a scale of the training data set into a predetermined interval;
an encoding unit for training the training data set in an initial encoding layer and at least one deep encoding layer; 
a modeling unit for extracting a mean vector and a variance vector and inputting the mean vector and the variance vector together into a latent hidden layer for obtaining the sample size expanding model;
a decoding unit for training the training data set in at least one deep decoding layer and a last encoding layer; 
a recovering unit for recovering the scale of the training data set to obtain an outputting data set;
a verifying unit for performing a verification of the sample size expanding model according to the outputting data set; and 
a data generating unit for generating a plurality of samples.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner has identified the descriptive elements of written description as published at least at paragraph [12] and Figure 1 as disclosing the structural elements implemented for the performance of the claimed invention.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Applicant’s independent method claim 11 and dependents 12-20 recite a training method in the preamble of the claim but both the preamble and the respective bodies of the claims are silent as to where the computer implementation takes place, that is, which specific steps are performed by a computer or processor or equivalent, thus creating indefiniteness because of a lack of clarity as to where the computer implementation takes place, and also raises a metes and bounds issue regarding the extent of the claimed limitations.  

Allowable Subject Matter
	The Examiner has conducted a thorough search and consideration of the instant invention as embodied in claims 1-20 with respect to prior art and has not located relevant references or a combination of references disclosing the claimed invention.  Following are relevant references summarized.
	See Sunkavalli et al., (20190347526) which discloses the interpretation of digital images of materials for the purpose of determining classifications of images by implementing a neural network architecture including encoding and decoding layers and constructing relevant secondary images modeling extracted material properties. See at least paras. [30]-[60] and [147], [180]
	See van den Oord et al. (20180025257) for disclosures related to the generation of video and image outputs by the implementation of a layered convolutional encoder and decoder neural networking system to process received video frames layer by layer and pixel by pixel in order to interpret and score color values for relevant images. See at least paras. [90]-[96, [117]-[119], and [138].
	See Mohassel et al. (20200242466) for disclosures related to the performance of machine learning techniques for the preservation and protection of data privacy.  See at least paras. [196].
	See Wierstra et al. (20170230675) for disclosures related to the generation of a compressed representation of layer related latent variables using a neural network and thereby optimizing the number of time steps used during processing.  See at least paras. [30]-[40].
	See Andoni et al. (2090228312) for disclosures related to the development of multiple neural networks and the sharing and processing of related data and information and the evaluation of loss functions and other parameters to identify clusters and possible anomalies and the use of Gaussian techniques.  See at least paras. [15]-[36].
	See Yeturu (10,916,333) for disclosures related to the analysis and improvement of machine learning model training sets by implementing methods which identify small subsets of observations which capture key aspects of a larger set of observations,  See at least columns 2-4.
	See Jayadeva (20180144246) for disclosures related to the implementation of a neural network for the optimal classification of data with respect to error functions as related to respective layers including the input and output layers.  See at least paras [65]-[70] and Tables 1-5.
	See Fell (DE 102017219492) for disclosures related to the implementation of Gaussian process models for the simplified training of deep, recurrent Gaussian processes and methods for using deep, recurrent Gaussian processes for predicting model values 
	See Tingyang et al. (CN 201810307364) for disclosures related to the implementation of Gaussian techniques for the generation of hidden layer variables such as by encoding hidden layer variables with respect to Gaussian distributions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682